 



GRANDPARENTS.COM, INC.

2012 STOCK INCENTIVE PLAN

Section 1. PURPOSE

The purpose of this Grandparents.com, Inc. 2012 Stock Incentive Plan (the
“PLAN”) is to enhance the long-term stockholder value of Grandparents.com, Inc.,
a Delaware corporation (the “COMPANY”), by offering opportunities to employees,
directors, officers, consultants, agents, advisors and independent contractors
of the Company and its Subsidiaries (as defined in Section 2) to participate in
the Company’s growth and success, and to encourage them to remain in the service
of the Company and its Subsidiaries and to acquire and maintain stock ownership
in the Company.

Section 2. DEFINITIONS

For purposes of the Plan, the following terms shall be defined as set forth
below:

“AWARD” means an award or grant made pursuant to the Plan, including, without
limitation, awards or grants of Options and Stock Awards, or any combination of
the foregoing.

“BOARD” means the Board of Directors of the Company.

“CAUSE” means dishonesty, fraud, misconduct, unauthorized use or disclosure of
confidential information, trade secrets or other intellectual property, or
conviction or confession (including a plea of no contest) of a crime punishable
by law (except minor violations), or conduct that adversely affects the
Company’s business or reputation, in each case as determined by the Plan
Administrator in its sole discretion, and its determination as to whether an
action constitutes Cause shall be conclusive and binding.

“CODE” means the Internal Revenue Code of 1986, as amended from time to time.

“COMMON STOCK” means the Company common stock, $0.01 par value per share.

“CORPORATE TRANSACTION” means any of the following events:

(a) Consummation of any merger or consolidation of the Company in which the
Company is not the continuing or surviving corporation, or pursuant to which
shares of the Common Stock are converted into cash, securities or other
property, if following such merger or consolidation the holders of the Company’s
outstanding voting securities immediately prior to such merger or consolidation
own less than 50% of the outstanding voting securities of the surviving
corporation;

(b) Consummation of any sale, lease, exchange or other transfer in one
transaction or a series of related transactions of all or substantially all of
the Company’s assets other than a transfer of the Company’s assets to a
majority-owned subsidiary corporation of the Company; or



 

 

 

(c) Approval by the holders of the Common Stock of any plan or proposal for the
liquidation or dissolution of the Company.

Ownership of voting securities shall take into account and shall include
ownership as determined by applying Rule 13d-3(d)(1)(i) (as in effect on the
date of adoption of the Plan) under the Exchange Act.

“DISABILITY” means “disability” as that term is defined for purposes of Section
22(e)(3) of the Code. As of the date of adoption of this Plan, such terms means
the inability to engage in any substantial gainful activity by reason of any
medically determinable mental or physical impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.

“EMPLOYEE” means any person, including officers and directors, employed by the
Company (or one of its parent corporations or subsidiary corporations), with the
status of employment determined based upon such minimum number of hours or
periods worked as shall be determined by the Plan Administrator in its
discretion, subject to any requirements of the Code, including for purposes of
granting Incentive Stock Options, that such person is an employee within the
meaning of Treasury Regulation Section 1.421-1(h). For purposes of this
provision, “parent corporation” and “subsidiary corporation” shall have the
meanings ascribed to those terms in Section 424 of the Code.

“EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended.

“FAIR MARKET VALUE” shall be the fair market value of the Common Stock, as of
any date, as determined by the Plan Administrator as follows:

(a) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the National Market tier of
The Nasdaq Stock Market (“NASDAQ”), the Fair Market Value shall be the closing
sales price for such stock (or if no sales were reported, the closing sales
price on the last preceding trading date), as quoted on such system or exchange,
or the system or exchange with the greatest volume of trading in Common Stock,
for the last market trading day prior to the time of determination, as reported
in The Wall Street Journal or such other source as the Plan Administrator deems
reliable;

(b) If the Common Stock is quoted on the Nasdaq system (but not on the National
Market tier thereof), on the OTC Bulletin Board or regularly quoted by a
recognized securities dealer but selling prices are not reported, its Fair
Market Value shall be the closing sales price for such stock for the Common
Stock on the Grant Date, as reported in The Wall Street Journal or such other
source as the Plan Administrator deems reliable; or

(c) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Plan Administrator.

“GRANT DATE” means the date the Plan Administrator adopted the granting
resolution or a later date designated in a resolution of the Plan Administrator
as the date an Award is to be granted.



2

 

 

“HOLDER” means (a) the person to whom an Award is granted, (b) for a Holder who
has died, the personal representative of the Holder’s estate, the person(s) to
whom the Holder’s rights under the Award have passed by will or by the
applicable laws of descent and distribution, or the beneficiary designated in
accordance with Section 10, or (c) the person(s) to whom an Award has been
transferred in accordance with Section 10.

“INCENTIVE STOCK OPTION” means an Option to purchase Common Stock granted under
Section 7 with the intention that it qualify as an “incentive stock option” as
that term is defined in Section 422 of the Code.

“NET EXERCISE” means an arrangement pursuant to which the number of shares of
Common Stock issued to the Holder in connection with the Holder’s exercise of
the Option will be reduced by the Company’s retention of a portion of such
shares of Common Stock. Upon such a Net Exercise of an Option, the Holder will
receive a net number of shares of Common Stock that is equal to (a) the number
of shares of Common Stock as to which the Option is being exercised minus (b)
the quotient (rounded down to the nearest whole number) of the aggregate
exercise price of the shares of Common Stock being exercised divided by the Fair
Market Value of a share of Common Stock on the date of exercise of the Option.
The number of shares of Common Stock covered by clause (b) will be retained by
the Company and not delivered to the Holder. No fractional shares will be
created as a result of a Net Exercise and the Holder must contemporaneously pay
for any portion of the aggregate exercise price that is not covered by the
shares of Common Stock retained by the Company under clause (b). The number of
shares of Common Stock delivered to the Holder may be further reduced if Net
Exercise is utilized under Section 12 to satisfy applicable tax withholding
obligations.

“NONQUALIFIED STOCK OPTION” means an Option to purchase Common Stock granted
under Section 7 other than an Incentive Stock Option.

“OPTION” means the right to purchase Common Stock granted under Section 7.

“PLAN ADMINISTRATOR” means the Board or any committee of the Board designated to
administer the Plan under Section 3.1.

“RESTRICTED STOCK” means shares of Common Stock granted under Section 9, the
rights of ownership of which are subject to restrictions prescribed by the Plan
Administrator.

“SECURITIES ACT” means the Securities Act of 1933, as amended.

“STOCK AWARD” means an Award granted under Section 9.

“SUBSIDIARY” shall have the meaning ascribed to such term in Section 424(f) of
the Code.

“SUCCESSOR CORPORATION” has the meaning set forth under Section 11.2.



3

 

 

Section 3. ADMINISTRATION

3.1 PLAN ADMINISTRATOR. The Plan shall be administered by the Board, or a
committee or committees (which term includes subcommittees) appointed by, and
consisting of two or more members of, the Board. If and so long as the Common
Stock is registered under Section 12(b) or 12(g) of the Exchange Act, the Board
shall consider in selecting the Plan Administrator and the membership of any
committee acting as Plan Administrator, with respect to any persons subject or
likely to become subject to Section 16 of the Exchange Act, the provisions
regarding (a) “outside directors” as contemplated by Section 162(m) of the Code,
(b) “nonemployee directors” as contemplated by Rule 16b-3 under the Exchange
Act, and (c) any requirements as to “independent directors” pursuant to rules of
any securities exchange on which the Common Stock is quoted or listed for
trading. The Board may delegate the responsibility for administering the Plan
with respect to designated classes of eligible persons to different committees
consisting of two or more members of the Board, subject to such limitations as
the Board deems appropriate. Committee members shall serve for such term as the
Board may determine, subject to removal by the Board at any time.

3.2 ADMINISTRATION AND INTERPRETATION BY THE PLAN ADMINISTRATOR. Except for the
terms and conditions explicitly set forth in the Plan, the Plan Administrator
shall have exclusive authority, in the Plan Administrator’s discretion, to
determine all matters relating to Awards under the Plan, including the selection
of individuals to be granted Awards, the type of Awards, the number of shares of
Common Stock subject to an Award, all terms, conditions, restrictions and
limitations, if any, of an Award and the terms of any document, agreement or
instrument that evidences the Award. The Plan Administrator shall also have
exclusive authority to interpret the Plan and may from time to time adopt, and
change, rules and regulations of general application for the Plan’s
administration. The Plan Administrator’s interpretation of the Plan and its
rules and regulations, and all actions taken and determinations made by the Plan
Administrator pursuant to the Plan, shall be conclusive and binding on all
parties involved or affected. The Plan Administrator may delegate administrative
duties to such of the Company’s officers as it so determines.

3.3 REPLACEMENT OF OPTIONS. Without limiting the authority granted to the Plan
Administrator under Section 3.2, the Plan Administrator, in its sole discretion,
shall have the authority, among other things, to (a) grant Options subject to
the condition that Options previously granted at a higher or lower exercise
price under the Plan be canceled or exchanged in connection with such grant (the
number of shares covered by the new Options, the exercise price, the term and
the other terms and conditions of the new Option, shall be determined in
accordance with the Plan and may be different from the provisions of the
canceled or exchanged Options), and (b) amend or modify outstanding and
unexercised Options, with the consent of the Holder, to, among other things,
reduce the exercise price per share, establish the exercise price at the
then-current Fair Market Value or accelerate or defer the exercise date, vesting
schedule or expiration date of any Option.

Section 4. STOCK SUBJECT TO THE PLAN

4.1 AUTHORIZED NUMBER OF SHARES. Subject to adjustment from time to time as
provided in Section 11.1, a maximum of 10,317,691 shares of Common Stock shall
be available for issuance under the Plan. Shares issued under the Plan shall be
drawn from authorized and unissued shares or shares now held or subsequently
acquired by the Company.



4

 

 

4.2 REUSE OF SHARES. Any shares of Common Stock that have been made subject to
an Award that cease to be subject to the Award (other than by reason of exercise
or payment of the Award to the extent it is exercised for or settled in shares)
shall again be available for issuance in connection with future grants of Awards
under the Plan.

Section 5. ELIGIBILITY

Awards may be granted under the Plan to those Employees, officers and directors
of the Company and its Subsidiaries as the Plan Administrator from time to time
selects. Awards may also be made to consultants, agents, advisors and
independent contractors who provide services to the Company and its
Subsidiaries, as the Plan Administrator from time to time selects. In granting
Awards to consultants, agents, advisors and independent contractors, the Plan
Administrator shall give consideration to the requirements set forth in the
instructions to the use of Form S-8 registration statement under the Securities
Act. A member of the Board may be eligible to participate in or receive or hold
Awards under this Plan; provided, however, that no member of the Board shall
vote with respect to the granting of an Award to himself or herself.

Section 6. AWARDS

6.1 FORM AND GRANT OF AWARDS. The Plan Administrator shall have the authority,
in its sole discretion, to determine the type or types of Awards to be made
under the Plan. Such Awards may include, but are not limited to, Incentive Stock
Options, Nonqualified Stock Options and Stock Awards. Awards may be granted
singly or in combination. An eligible person may receive one or more grants of
Awards as the Plan Administrator shall from time to time determine, and such
determinations may be different as to different Holders and may vary as to
different grants, even when made simultaneously.

6.2 NUMBER OF SHARES. The maximum number of shares that may be issued pursuant
to the grant of an Award shall be as established by the Plan Administrator.
Provided, however, to the extent required for compliance with the exclusion from
the limitation on deductibility of compensation under Section 162(m) of the
Code, the Plan Administrator shall not grant Awards to any person in any one
fiscal year of the Company in an amount that exceeds, in the aggregate,
2,000,000 shares of Common Stock (subject to adjustment as provided in Section
11).

6.3 ACQUIRED COMPANY AWARDS. Notwithstanding anything in the Plan to the
contrary, the Plan Administrator may grant Awards under the Plan in substitution
for awards issued under other plans, or assume under the Plan awards issued
under other plans, if the other plans are or were plans of other acquired
entities (“ACQUIRED ENTITIES”) (or the parent of the Acquired Entity) and the
new Award is substituted, or the old award is assumed, by reason of a merger,
consolidation, acquisition of property or of stock, reorganization or
liquidation (the “ACQUISITION TRANSACTION”). In the event that a written
agreement pursuant to which the Acquisition Transaction is completed is approved
by the Board and said agreement sets forth the terms and conditions of the
substitution for or assumption of outstanding awards of the Acquired Entity,
said terms and conditions shall be deemed to be the action of the Plan
Administrator without any further action by the Plan Administrator, except as
may be required for compliance with Rule 16b-3 under the Exchange Act, and the
persons holding such Awards shall be deemed to be Holders.



5

 

 

Section 7. AWARDS OF OPTIONS

7.1 GRANT OF OPTIONS. The Plan Administrator is authorized under the Plan, in
its sole discretion, to issue Options as Incentive Stock Options or as
Nonqualified Stock Options, which shall be appropriately designated.

7.2 OPTION EXERCISE PRICE. The exercise price for shares purchased under an
Option shall be as determined by the Plan Administrator, but shall not be less
than 100% of the Fair Market Value of the Common Stock on the Grant Date.

7.3 TERM OF OPTIONS. The term of each Option shall be as established by the Plan
Administrator or, if not so established, shall be 10 years from the Grant Date.

7.4 VESTING / EXERCISABILITY OF OPTIONS. The Plan Administrator shall establish
and set forth in each agreement that evidences an Option the time at which or
the installments in which, if any, the Option shall vest and become exercisable.
In the absence of a defined vesting schedule in the agreement evidencing the
Option, the Option covered by such agreement will vest over a period of three
years from the Grant Date, with 1/12 of the Option vesting and becoming
exercisable on the each quarterly anniversary of the Grant Date and become
exercisable quarterly. The Plan Administrator, in its absolute discretion, may
waive or accelerate any vesting requirement contained in outstanding and
unexercised Options.

7.5 EXERCISE OF OPTIONS. Options shall be exercised in accordance with the
following terms and conditions:

(a) PROCEDURE. To the extent that an Option has vested and is currently
exercisable, an Option may be exercised from time to time by written notice to
the Company, in accordance with procedures established by the Plan
Administrator, setting forth the number of shares with respect to which the
Option is being exercised and accompanied by payment in full of the exercise
price. The Plan Administrator may determine at any time that an Option may not
be exercised as to less than 100 shares at any one time (or the lesser number of
remaining shares covered by the Option). Only whole shares shall be issued
pursuant to the exercise of any Option.

(b) PAYMENT OF EXERCISE PRICE.

(1) The exercise price for shares purchased under an Option shall be paid in
full to the Company by delivery of consideration equal to the product of the
Option exercise price and the number of shares being purchased. Such
consideration must be paid in any combination of cash and/or bank-certified or
cashier’s check (or personal check if determined acceptable by the Plan
Administrator in its sole discretion), either at the time the Option is granted
or within five business days after notice of exercise is tendered to the
Company.



6

 

 

(2) In addition, to the extent provided for in the document, agreement or
instrument that evidences the Award and as permitted by applicable law, the
exercise price for shares purchased under an Option may be paid, either singly
or in combination with one or more of the alternative forms of payment
authorized by this Section 7.5, by (y) delivery of a full-recourse promissory
note, or (z) such other consideration as the Plan Administrator may permit. The
terms of any such promissory note, including the interest rate, terms of and
security for repayment, and maturity, will be subject to the Plan
Administrator’s discretion. Any such promissory note shall bear interest at a
rate specified by the Plan Administrator, but in no case less than the rate
required to avoid imputation of interest (taking into account any exceptions to
the imputed interest rules) for federal income tax purposes.

(3) If and so long as the Common Stock is registered under Section 12 of the
Exchange Act, then, to the extent provided for in the document, agreement or
instrument that evidences the Award and as permitted by applicable law and in
accordance with any procedures established by the Plan Administrator, an Option
also may be exercised by (a) delivery of shares of Common Stock (which shares,
if tendered by an affiliate of the Company, shall have been held by the Holder
for at least six months) having a Fair Market Value equal to the aggregate
exercise price (such payment in stock may occur in the context of a single
exercise of an option or successive and simultaneous exercises, sometimes
referred to as “pyramiding,” which provides that, rather than physically
exchanging certificates for a series of exercises, bookkeeping entries will be
made pursuant to which the Holder is permitted to retain his existing stock
certificate and a new stock certificate is issued for the net shares), (b)
delivery of a properly executed exercise notice together with irrevocable
instructions to (i) a brokerage firm acceptable to the Company to deliver
promptly to the Company the aggregate amount of sale or loan proceeds to pay the
Option exercise price and any withholding tax obligations that may arise in
connection with such exercise, and (ii) the Company to deliver the certificates
for such purchased shares directly to such brokerage firm, all in accordance
with the requirements of the Federal Reserve Board, or (c) by Net Exercise.

7.6 RIGHTS AS STOCKHOLDER. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the stock certificate evidencing such shares, no right to vote or
receive dividends or any other rights as a stockholder shall exist with respect
to shares of Common Stock acquired on exercise of an Option, notwithstanding the
exercise of the Option. The Company shall issue (or cause to be issued) such
stock certificate promptly upon proper exercise of the Option and payment in
full of the aggregate exercise price. In the event that the exercise of an
Option is treated in part as the exercise of a Nonqualified Stock Option
(pursuant to the provisions of Section 8.1), the Company shall issue a stock
certificate evidencing the shares treated as acquired upon the exercise of an
Incentive Stock Option and a separate stock certificate evidencing the shares
treated as acquired upon the exercise of a Nonqualified Stock Option, and shall
identify each such certificate accordingly in its stock transfer records. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the stock certificate is issued, except as provided in
Section 11 of this Plan.



7

 

 

7.7 POST-TERMINATION EXERCISES. The Plan Administrator shall establish and set
forth in each agreement that evidences an Option whether the Option will
continue to be exercisable, and the terms and conditions of such exercise, if a
Holder ceases to be employed by, or to provide services to, the Company or its
Subsidiaries, which provisions may be waived or modified by the Plan
Administrator at any time. If not so established in the instrument evidencing
the Option, the Option will be exercisable according to the following terms and
conditions, which may be waived or modified by the Plan Administrator at any
time.

(a) TERMINATION OTHER THAN DEATH, DISABILITY OR CAUSE. In case of termination of
the Holder’s employment or services other than by reason of death, Disability or
Cause, the Holder may exercise his or her Options that have been vested at the
time of termination of employment or other relationship an optionee may have had
with the Company, any time prior to the expiration of twelve months after the
date the Holder ceases to be an Employee, director, officer, consultant, agent,
advisor or independent contractor of the Company or a Subsidiary (but in no
event later than the remaining term of the Option), but only if and to the
extent the Holder was entitled to exercise the option at the date of such
termination. A transfer of employment or services between or among the Company
and its Subsidiaries shall not be considered a termination of employment or
services. The effect of a Company-approved leave of absence on the terms and
conditions of an Option shall be determined by the Plan Administrator, in its
sole discretion.

(b) DISABILITY. In case of termination of the Holder’s employment or services by
reason of the Holder’s Disability, the Holder (or personal representative) may
exercise his or her Options at any time prior to the expiration of one year
after the date of such termination (but in no event later than the remaining
term of the Option), but only if and to the extent the Holder was entitled to
exercise the option at the date of such termination.

(c) DEATH. In the event of the death of a Holder, any Options held may be
exercised at any time on or prior to the expiration of one year after the date
of death (but in no event later than the remaining term of the Option), but only
if and to the extent the Holder was entitled to exercise the option at the date
of his or her death, and only by the Holder’s personal representative (if then
subject to administration as part of the Holder’s estate) or by the person(s) to
whom the Holder’s rights under the Option shall have passed by will or by the
applicable laws of descent and distribution.

(d) CAUSE. In case of termination of the Holder’s employment or services for
Cause, all Options held by Holder or shall automatically terminate upon first
notification to the Holder of such termination, unless the Plan Administrator
determines otherwise. If a Holder’s employment or services with the Company are
suspended pending an investigation of whether the Holder shall be terminated for
Cause, all the Holder’s rights under any Option likewise shall be suspended
during the period of investigation.

7.8 WAIVER OR EXTENSION OF TIME PERIODS. The Plan Administrator shall have the
authority, prior to or within the times specified in this Section 7 for the
exercise of any such Option, to extend such time period or waive in its entirety
any such time period to the extent that such time period expires prior to the
expiration of the term of such option. In addition, the Plan Administrator may
modify or eliminate the time periods specified in this Section 7 with respect to
particular Option grants. However, no Incentive Stock Option may be exercised
after the expiration of ten years from the date such option is granted. If a
Holder holding an Incentive Stock Option exercises such Option, by express
permission of the Plan Administrator, after the expiration of the time periods
specified in this Section 7, the Option will no longer be treated as an
Incentive Stock Option under the Code and shall automatically be converted into
a Nonqualified Stock Option.



8

 

 

7.9 TERMINATION OF OPTIONS. Any portion of an Option that is not vested and
exercisable on the date of termination of the Holder’s employment or services
shall terminate on such date, unless the Plan Administrator determines
otherwise. In addition, to the extent that any Options of any Holder whose
employment or services have terminated shall not have been exercised within the
limited periods prescribed in this Section 7, the Options and all further rights
to purchase shares pursuant to such Options shall cease and terminate at the
expiration of such period.

Section 8. INCENTIVE STOCK OPTION LIMITATIONS

To the extent required by Section 422 of the Code, Incentive Stock Options shall
be subject to the following additional terms and conditions:

8.1 LIMITATION ON AMOUNT OF GRANTS TO ANY ONE HOLDER. To the extent that a
Holder is granted Incentive Stock Options that in the aggregate (together with
all other Incentive Stock Options granted by the Company or Subsidiaries to such
Holder under this Plan and any other stock option plans of the Company) entitle
the Holder to purchase, in any calendar year during which such Options first
become exercisable, Common Stock having a Fair Market Value (determined as of
the Grant Date) in excess of $100,000, such portion of the Options in excess of
$100,000 shall be treated as a Nonqualified Stock Option. In the event the
Holder holds two or more such Options that become exercisable for the first time
in the same calendar year, such limitation shall be applied on the basis of the
order in which such Options are granted.

8.2 GRANTS TO 10% STOCKHOLDERS. Incentive Stock Options may be granted to a
person who, at the time the option is granted, owns more than ten percent (10%)
of the total combined voting power of all classes of stock of the Company or any
Subsidiary only if (a) the exercise price per share shall not be less than 110%
of the Fair Market Value of the Common Stock on the Grant Date, and (b) the
Option term shall not exceed five years from the Grant Date. The determination
of 10% ownership shall be made by the Plan Administrator in accordance with
Section 422 of the Code.

8.3 ELIGIBLE PERSONS. Only persons who are Employees may receive Incentive Stock
Options. Persons who are not Employees may not be granted Incentive Stock
Options and will only be eligible to receive Nonqualified Stock Options.

8.4 TERM. The term of an Incentive Stock Option shall not exceed 10 years.

8.5 EXERCISABILITY. To qualify for Incentive Stock Option tax treatment, an
Option designated as an Incentive Stock Option must be exercised within three
months after termination of employment for reasons other than death, except
that, in the case of termination of employment due to Disability, such Option
must be exercised within one year after such termination. Employment shall not
be deemed to continue beyond the first three months of a leave of absence unless
the Holder’s reemployment rights are guaranteed by statute or contract.



9

 

 

8.6 TAXATION OF INCENTIVE STOCK OPTIONS. In order to obtain certain tax benefits
afforded to Incentive Stock Options under Section 422 of the Code, the Holder
must hold the shares issued upon the exercise of an Incentive Stock Option for
(a) at least two years after the Grant Date of the Incentive Stock Option and
(b) at least one year from the date of exercise. The Plan Administrator may
require a Holder to give the Company prompt notice of any disposition of shares
acquired upon exercise of an Incentive Stock Option which occurs prior to the
expiration of such holding periods. A Holder may be subject to the alternative
minimum tax at the time of exercise of an Incentive Stock Option.

Section 9. STOCK AWARDS

9.1 GRANT OF STOCK AWARDS. The Plan Administrator is authorized to make Awards
of Common Stock on such terms and conditions and subject to such restrictions,
if any (which may be based on continuous service with the Company or the
achievement of performance goals) as the Plan Administrator shall determine, in
its sole discretion, which terms, conditions and restrictions shall be set forth
in the instrument evidencing the Award. The terms, conditions and restrictions
that the Plan Administrator shall have the power to determine shall include,
without limitation, the manner in which shares subject to Stock Awards are held
during the periods they are subject to restrictions, the circumstances under
which forfeiture of Restricted Stock shall occur by reason of termination of the
Holder’s services, and the purchase price, if any.

9.2 ISSUANCE OF SHARES. Upon the satisfaction of any terms, conditions and
restrictions prescribed in respect to a Stock Award, or upon the Holder’s
release from any terms, conditions and restrictions of a Stock Award, as
determined by the Plan Administrator, the Company shall release, as soon as
practicable, to the Holder or, in the case of the Holder’s death, to the
personal representative of the Holder’s estate or as the appropriate court
directs, the appropriate number of shares of Common Stock.

9.3 WAIVER OF RESTRICTIONS. Notwithstanding any other provisions of the Plan,
the Plan Administrator may, in its sole discretion, waive the forfeiture period
and any other terms, conditions or restrictions on any Restricted Stock under
such circumstances (including the death or Disability of Holder, or material
change in the Holder’s circumstances after the date of the Award) and subject to
such terms and conditions (including forfeiture of the shares) as the Plan
Administrator shall deem appropriate.

Section 10. ASSIGNABILITY

No Option granted under the Plan may be assigned or transferred by the Holder
other than by will or by the applicable laws of descent and distribution, and,
during the Holder’s lifetime, such Awards may be exercised only by the Holder.
Notwithstanding the foregoing, and to the extent permitted by Section 422 of the
Code, the Plan Administrator, in its sole discretion, may permit such
assignment, transfer and exercisability and may permit a Holder of such Awards
to designate a beneficiary who may exercise the Award or receive compensation
under the Award after the Holder’s death; provided, however, that any Award so
assigned or transferred shall be subject to all the same terms and conditions
contained in the instrument evidencing the Award.



10

 

 

Section 11. ADJUSTMENTS

11.1 ADJUSTMENTS UPON CHANGES IN CAPITALIZATION. In the event that, at any time
or from time to time, a stock dividend, stock split, spin-off, combination or
exchange of shares, recapitalization, merger, consolidation, distribution to
stockholders other than a normal cash dividend, or other similar change in the
Company’s corporate or capital structure results in (a) the outstanding shares
of Common Stock, or any securities exchanged therefor or received in their
place, being exchanged for a different number or class of securities of the
Company or of any other corporation, or (b) new, different or additional
securities of the Company or of any other corporation being received by the
holders of shares of Common Stock, then the Plan Administrator shall make
proportional adjustments in (i) the maximum number and kind of securities
subject to the Plan as set forth in Section 4.1, (ii) the maximum number of
securities set forth in Section 6.2, and (iii) the number and kind of securities
that are subject to any outstanding Award and the per share price of such
securities (but without any change in the aggregate price to be paid therefor).
The determination by the Plan Administrator as to the terms of any of the
foregoing adjustments shall be conclusive and binding. Notwithstanding the
foregoing, a Corporate Transaction shall not be governed by this Section 11.1
but shall be governed by Section 11.2.

11.2 ADJUSTMENTS UPON A CORPORATE TRANSACTION. Except as otherwise provided in
the instrument that evidences the Award, in the event of any Corporate
Transaction, each Award that is at the time outstanding shall automatically
accelerate so that each such Award shall, immediately prior to the specified
effective date for the Corporate Transaction, become 100% vested and
exercisable. Such Award shall not so accelerate, however, if and to the extent
that such Award is, in connection with the Corporate Transaction, either to be
assumed by the successor corporation or parent thereof (the “SUCCESSOR
CORPORATION”) or to be replaced with a comparable award for the purchase of
shares of the capital stock of the Successor Corporation. The determination of
Award comparability shall be made by the Plan Administrator, and its
determination shall be conclusive and binding. All outstanding Awards shall
terminate and cease to remain outstanding immediately following the consummation
of the Corporate Transaction, except to the extent assumed by the Successor
Corporation.

11.3 FURTHER ADJUSTMENT OF AWARDS. Subject to Section 11.2, the Plan
Administrator shall have the discretion, exercisable at any time before a sale,
merger, consolidation, reorganization, liquidation or change in control of the
Company, as defined by the Plan Administrator, to take such further action as it
determines to be necessary or advisable, and fair and equitable to Holders, with
respect to Awards. Such authorized action may include (but shall not be limited
to) establishing, amending or waiving the type, terms, conditions or duration
of, or restrictions on, Awards so as to provide for earlier, later, extended or
additional time for exercise, lifting restrictions and other modifications, and
the Plan Administrator may take such actions with respect to all Holders, to
certain categories of Holders or only to individual Holders. The Plan
Administrator may take such action before or after granting Awards to which the
action relates and before or after any public announcement with respect to such
sale, merger, consolidation, reorganization, liquidation or change in control
that is the reason for such action.



11

 

 

11.4 NO FRACTIONAL SHARES. In the event of any adjustment in the number of
shares covered by any Award, any fractional shares resulting from such
adjustment shall be disregarded and each such option shall cover only the number
of full shares resulting from such adjustment.

11.5 DETERMINATION OF PLAN ADMINISTRATOR TO BE FINAL. All adjustments made
pursuant to this Section 11 shall be made by the Plan Administrator and its
determination as to what adjustments shall be made, and the extent thereof,
shall be final, binding and conclusive.

11.6 LIMITATIONS. The grant of Awards will in no way affect the Company’s right
to adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

Section 12. WITHHOLDING

The Company may require the Holder to pay to the Company the amount of any
withholding taxes that the Company is required to withhold with respect to the
grant, vesting or exercise of any Award. Upon exercise of an Award, the Holder
shall, upon notification of the amount due and prior to or concurrently with the
delivery of the certificates representing the shares, pay to the Company all
amounts necessary to satisfy applicable federal, state and local withholding tax
requirements or shall otherwise make arrangements satisfactory to the Company
for such requirements. Subject to the Plan and applicable law, the Plan
Administrator may, in its sole discretion, permit the Holder to satisfy
withholding obligations, in whole or in part, by paying cash, by electing to
have the Company withhold shares of Common Stock or by transferring shares of
Common Stock to the Company, in such amounts as are equivalent to the Fair
Market Value of the withholding obligation. The Company shall have the right to
withhold from any Award or any shares of Common Stock issuable pursuant to an
Award or from any cash amounts otherwise due or to become due from the Company
to the Holder an amount equal to such taxes. The Company may also deduct from
any Award any other amounts due from the Holder to the Company or a Subsidiary.

Section 13. LOANS, INSTALLMENT PAYMENTS AND LOAN GUARANTEES

To assist a Holder (other than any Holder who is an officer or a director of the
Company) in acquiring shares of Common Stock pursuant to an Award granted under
the Plan, the Plan Administrator, in its sole discretion, may authorize, either
at the Grant Date or at any time before the acquisition of Common Stock pursuant
to the Award, (a) the extension of a full-recourse loan to the Holder by the
Company, (b) the payment by the Holder of the purchase price, if any, of the
Common Stock in installments, or (c) the guarantee by the Company of a loan
obtained by the Holder from a third party. The terms of any loans, installment
payments or loan guarantees, including the interest rate and terms of and
security for repayment, will be subject to the Plan Administrator’s discretion.
The maximum credit available is the purchase price, if any, of the Common Stock
acquired, plus the maximum federal and state income and employment tax liability
that may be incurred in connection with the acquisition.



12

 

 

Section 14. SECURITIES REGULATIONS

14.1 COMPLIANCE WITH LAWS. Shares shall not be issued with respect to an Award
granted under this Plan unless the adoption of this Plan, the grant and exercise
of such Award and the issuance and delivery of such shares pursuant thereto
shall comply with all relevant provisions of law, including, without limitation,
any applicable state securities laws, the Securities Act, the Exchange Act, the
rules and regulations promulgated thereunder, and the requirements of any stock
exchange, national market system, over the counter system, or any electronic
bulletin board, upon which the Common Stock may then be listed, quoted or
traded, and shall further be subject to the approval of counsel for the Company
with respect to such compliance. Inability of the Company to obtain from any
regulatory body having jurisdiction the authority deemed by the Company’s
counsel to be necessary for the lawful issuance and sale of any shares hereunder
shall suspend the Company’s liability in respect of the nonissuance or sale of
such shares as to which such requisite authority shall not have been obtained,
until such time as the requisite authority shall have been obtained. In
addition, where required by law the Plan Administrator may bifurcate the Plan so
as to restrict, limit or condition the use of any provision of the Plan to
Holders who are officers or directors subject to Section 16 of the Exchange Act
without so restricting, limiting or conditioning the Plan with respect to other
Holders.

14.2 REPRESENTATIONS BY HOLDER. With respect to the exercise of an Option or any
other receipt of Common Stock pursuant to an Award under the Plan, the Company
may require the Holder to represent and warrant at the time of such exercise or
receipt that the shares are being purchased or received only for Holder’s own
account investment and without any present intention to sell or distribute such
shares, if, in the opinion of counsel for the Company, such representation is
required by any relevant provision of the laws referred to in Section 14.1
above. At the option of the Company, a stop transfer order against any shares of
stock may be placed on the official stock books and records of the Company, and
a legend indicating that the stock may not be pledged, sold or otherwise
transferred unless an opinion of counsel was provided (concurred in by counsel
for the Company) stating that such transfer is not in violation of any
applicable law or regulation, may be stamped on the stock certificate in order
to assure exemption from registration. The Plan Administrator may also require
such other action or agreement by the Holder as may from time to time be
necessary to comply with the federal and state securities laws.

14.3 NO REGISTRATION REQUIRED. The Company shall be under no obligation to any
Holder to register for offering or resale or to qualify for exemption under the
Securities Act, or to register or qualify under state securities laws, any
shares of Common Stock, security or interest in a security paid or issued under,
or created by, the Plan, or to continue in effect any such registrations or
qualifications if made. The Company may issue certificates for shares with such
legends and subject to such restrictions on transfer and stop-transfer
instructions as counsel for the Company deems necessary or desirable for
compliance by the Company with federal and state securities laws.

Section 15. AMENDMENT AND TERMINATION OF PLAN

15.1 AMENDMENT OF PLAN. With respect to unissued options, the Board may modify
or amend the Plan in such respects as it shall deem advisable or in order to
conform to any changes in law or regulation applicable thereto, or in other
respects; provided, however, that, to the extent required for compliance with
Section 422 of the Code or any applicable law or regulation, the Board may not,
without further approval by the stockholders of the Company, effect any
amendment that will (a) increase the total number of shares as to which Awards
may be granted under the Plan, (b) modify the class of persons eligible to
receive Awards, or (c) change the terms of the Plan which causes the Plan to
lose its qualification as an incentive stock option plan under Section 422(b) of
the Code, or (d) otherwise require stockholder approval under any applicable
law, regulation or rule of any stock exchange. No amendment of the Plan shall be
made which would impair the rights of any Holder, without such Holder’s written
consent, under any outstanding Award, provided that no such Holder consent shall
be required with respect to any amendment if the Plan Administrator determines
in its sole discretion that such amendment is required or advisable in order for
the Company, the Plan or the Award to satisfy or conform to any law or
regulation or to meet the requirements of any accounting standard.



13

 

 

15.2 TERMINATION OF PLAN. The Board may suspend or terminate the Plan at any
time, provided that options issued prior to such suspension or termination shall
not be affected. The Plan will have no fixed expiration date; provided, however,
that no Incentive Stock Options may be granted more than 10 years after the
earlier of the Plan’s adoption by the Board and approval by the stockholders.

15.3 CONSENT OF HOLDER. The amendment or termination of the Plan shall not,
without the consent of the Holder of any Award under the Plan, impair or
diminish any rights or obligations under any Award theretofore granted under the
Plan. Any change or adjustment to an outstanding Incentive Stock Option shall
not, without the consent of the Holder, be made in a manner so as to constitute
a “modification” that would cause such Incentive Stock Option to fail to
continue to qualify as an Incentive Stock Option.

15.4 SECTION 409A COMPLIANCE. Awards granted hereunder are intended to comply
with the requirements of Section 409A of the Code to the extent Section 409A of
the Code applies to such Awards, and any ambiguities in this Plan or Awards
granted hereunder will be interpreted to so comply. The terms of the Plan and
any Award granted under the Plan shall be interpreted, operated and administered
in a manner consistent with the foregoing intention to the extent the Plan
Administrator deems necessary or advisable in its sole discretion.
Notwithstanding any other provision in the Plan, (a) if the shares of Common
Stock are publicly traded and a Holder of an Award that constitutes “deferred
compensation” under Section 409A of the Code is a “specified employee” for
purposes of Section 409A of the Code, no distribution or payment of any amount
shall be made upon a “separation from service” before a date that is six months
following the date of such Holder’s “separation from service” (as defined in
Section 409A of the Code without regard to alternative definitions thereunder)
or, if earlier, the date of the Holder’s death, unless such distribution or
payment can be made in a manner that complies with Section 409A of the Code, (b)
the Plan Administrator, to the extent it unilaterally deems necessary or
advisable in its sole discretion, reserves the right, but shall not be required,
to amend or modify the Plan and any Award granted under the Plan so that the
Award qualifies for exemption from or complies with Section 409A of the Code;
provided, however, that the Company makes no representation that the Awards
granted under the Plan shall be exempt from or comply with Section 409A of the
Code and makes no undertaking to preclude Section 409A of the Code from applying
to Awards granted under the Plan and (c) neither the Company, nor any Affiliate
thereof, nor the Plan Administrator, nor any person acting on behalf of the
Company, any affiliate thereof, or the Plan Administrator, shall be liable to
any Holder by reason of any acceleration of income, or any additional tax
(including any interest and penalties), asserted by reason of the failure of an
Award to satisfy the requirements of Section 409A of the Code.



14

 

 

Section 16. GENERAL

16.1 AWARD AGREEMENTS. Each Award granted under the Plan shall be evidenced by a
written agreement that shall contain such terms, conditions, limitations and
restrictions as the Plan Administrator shall deem advisable and that are not
inconsistent with the Plan. In addition, all such agreements evidencing Options
shall include or incorporate by reference the following terms and conditions:
number of shares, exercise price, vesting schedule, term and termination.

16.2 NO RIGHTS TO CONTINUED EMPLOYMENT OR SERVICE. Nothing in this Plan or any
Award granted pursuant hereto, or any action of the Plan Administrator taken
under the Plan, shall confer upon any Holder any right to be retained in the
employment or service of the Company or any Subsidiary, or to remain a director
thereof or a consultant thereto, or to interfere in anyway with the right of the
Company or any Subsidiary, in its sole discretion, to terminate such Holder’s
employment or service at any time or to remove the Holder as a director or
consultant at any time.

16.3 NO RIGHTS AS A STOCKHOLDER. No Option shall entitle the Holder to any cash
dividend, voting or other right of a stockholder unless and until the date of
issuance under the Plan of the shares that are the subject of such Option, free
of all applicable restrictions.

16.4 NO TRUST OR FUND. The Plan is intended to constitute an “unfunded” plan.
Nothing contained herein shall require the Company to segregate any monies or
other property, or shares of Common Stock, or to create any trusts, or to make
any special deposits for any immediate or deferred amounts payable to any
Holder, and no Holder shall have any rights that are greater than those of a
general unsecured creditor of the Company.

16.5 SEVERABILITY. If any provision of the Plan or any Award is determined to be
invalid, illegal or unenforceable in any jurisdiction, or as to any person, or
would disqualify the Plan or any Award under any law deemed applicable by the
Plan Administrator, such provision shall be construed or deemed amended to
conform to applicable laws, or, if it cannot be so construed or deemed amended
without, in the Plan Administrator’s determination, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, person or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.

Section 17. EFFECTIVE DATE

This Plan shall become effective on the date of its adoption by the Board and
Awards Options may be granted immediately thereafter, but no Option may be
exercised under the Plan unless and until the Plan shall have been approved by
the stockholders within 12 months after the date of adoption of the Plan by the
Board of Directors. If such approval is not obtained within such period the Plan
and any Options granted shall be null and void.

Adopted by the Board of Directors on February 23, 2012, and approved by the
Company’s stockholders on February 23, 2012.



15

 

